--------------------------------------------------------------------------------

Exhibit 10.42
 
Addendum XIV
to
Sprint PCS Management Agreement and
Sprint PCS Services Agreement
 
Dated as of November 19, 2012
 
Manager: 
SHENANDOAH PERSONAL COMMUNICATIONS, LLC

 
(successor in interest to Shenandoah Personal Communications Company)

 
Service Area BTAs:
Altoona, PA #12

 
Hagerstown, MD-Chambersburg, PA-Martinsburg, WV #179

 
Harrisburg, PA #181

 
Harrisonburg, VA #183

 
Washington, DC (Jefferson County, WV only) #471

 
Winchester, VA #479

 
York-Hanover, PA #483

 
This Addendum XIV (this "Addendum") contains amendments to the Sprint PCS
Management Agreement, dated November 5, 1999, between Sprint Spectrum L.P.,
WirelessCo, L.P., APC PCS, LLC, PhillieCo, L.P., Sprint Communications Company
L.P. and Shenandoah Personal Communications Company (predecessor in interest to
Shenandoah Personal Communications, LLC) (the "Management Agreement''), the
Sprint PCS Services Agreement, dated November 5, 1999, between Sprint Spectrum
L.P. and Shenandoah Personal Communications Company (the "Services Agreement''),
the Sprint Trademark and Service Mark License Agreement(s) and the Schedule of
Definitions, dated November 5, 1999, attached to the Management Agreement (the
"Schedule of Definitions"). The Management Agreement, the Services Agreement,
the Trademark License Agreements and the Schedule of Definitions were amended
by:
 

 
(1)
Addendum I dated as of November 5, 1999,

 

 
(2)
Addendum II dated as of August 31, 2000,

 

 
(3)
Addendum III dated as of September 26, 2001,




 
(4)
Addendum IV dated as of May 22, 2003,

 

 
(5)
Addendum V dated as of January 30, 2004,

 

 
(6)
Addendum VI dated as of May 24, 2004,

 

 
(7)
Addendum VII dated as of March 13, 2007,

 

 
(8)
Addendum VIII dated as of September 28, 2007;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(9)
Addendum IX dated as of April14, 2009;

 

 
(10)
Addendum X dated as of March 15, 2010;

 

 
(11)
Addendum XI dated as of July 7, 2010;

 

 
(12)
Addendum XII dated as of February 1, 2012; and

 

 
(13)
Addendum XIII dated September 12, 2012.

 
Shenandoah Personal Communications Company, a Virginia corporation, was the
original Manager under the Management Agreement, the Services Agreement, the
Trademark License Agreements and the Schedule of Definitions. Effective April 1,
2012, Shenandoah Personal Communications Company was converted to a Virginia
limited liability company known as Shenandoah Personal Communications, LLC.
Shenandoah Personal Communications, LLC has succeeded to the interest of Manager
under the Management Agreement, the Services Agreement, the Trademark License
Agreements, and the Schedule of Definitions.
 
The terms and provisions of this Addendum control over any conflicting terms and
provisions contained in the Management Agreement, the Services Agreement, the
Trademark License Agreements or the Schedule of Definitions. The Management
Agreement,
 
the Services Agreement, the Trademark License Agreements, the Schedule of
Definitions and all prior addenda continue in full force and effect, except for
the express modifications made in this Addendum. This Addendum does not change
the effective date of any prior amendment made to the Management Agreement, the
Services Agreement, the Trademark License Agreements or the Schedule of
Definitions through previously executed addenda.
 
Capitalized terms used and not otherwise defined in this Addendum have the
meaning ascribed to them in the Schedule of Definitions or in prior addenda.
Section and Exhibit references are to sections and Exhibits of the Management
Agreement unless otherwise noted.
 
This Addendum is effective on the date written above (the "Effective Date").
 
On the Effective Date, the Management Agreement, and the Schedule of Definitions
are amended as follows:
 
Management Agreement
 
1.             The last paragraph of Section 1.1 of the Management Agreement is
amended to read as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
Subject to the terms and conditions of this agreement, including, without
limitation, Sections 1.9, 9.5 and 12.1.2, Sprint PCS has the right to unfettered
access to the Service Area Network to be constructed  by Manager under this
agreement. Except with respect to the payment obligations under Sections 1.4,
1.9.2, 1.10,3.1.7,4.4,9.3, 10.2, 10.5, 10.6, 10.8, 10.9, 12.1.2 and Article XIII
of this agreement, Sections 2.1.1(d), 2.1.2(b), 3.2, 3.3, 3.4, 5.1.2 and Article
VI of the Services Agreement and any payments arising as a result of any default
of the parties' obligations under this agreement and the Services Agreement, the
Fee Based on Billed Revenue described in Section 10.2.1 of this agreement, the
Prepaid Management Fee described in 10.2.7.3 of this Agreement, the LTE Fee
described in Section 10.2.7.4 of this Agreement, the Command Center Fee
described in Section 10.2.7.5 of this Agreement and the Net Service Fee, the
Prepaid CPGA Fee and Prepaid CCPU Fees described in Section 3.2 of the Services
Agreement will constitute the only payments between the parties under the
Management Agreement, the Services Agreement and the Trademark License
Agreements.
 
2.             Section 2.3(d) (i) of the Management Agreement is deleted in its
entirety and replaced with the following:
 
(i)            Sprint PCS and its Related Parties may cause Sprint PCS Products
and Services, Command Center Products and Services and Prepaid Products and
Services to be sold in the Service Area, through the Sprint PCS National
Accounts Program Requirements and the Sprint PCS National, or Regional
Distribution Program Requirements and may allow its distributors of iDEN
Products and Services in the Service Area to sell Sprint PCS Products and
Services and Prepaid Products and Services to customers that previously
purchased iDEN Products and/or iDEN Services. Additionally, Sprint PCS may sell
Prepaid Products and Services and Prepaid Network Vision Products and Services
in the Service Area through: (i) Prepaid National and Regional Distributors set
forth on Exhibit 4.1 Attachment B-1; and (ii) local indirect dealers authorized
pursuant to any applicable master agent agreement entered by Sprint PCS or its
Related Part(ies) with a master agent in effect from time to time (the "Master
Agent Agreement") including, but not limited to a Fourth Amended and Restated
Master Agent Agreement between Virgin Mobile USA, L.P. ("VMU") and Actify LLC,
dated July 31,2009  as it may be amended, supplemented or replaced.
 
3.             Section 3.1.9 is added to the Management Agreement:
 
3.1.9 Command Center Products and Services. Sprint PCS may sell Command Center
Products and Services to Command Center Customers located within and outside of
the Service Area for use within and outside of the Service Area. Command Center
Products and Services will not initially be designated as Sprint PCS Products
and Services and Manager will not be authorized to sell Command Center Products
and Services under this Management Agreement at this time. Due to the current
difficulty and expense of tracking revenues and costs at the device level,
Sprint PCS and Manager have agreed that as of the Effective Date, Sprint PCS
will be entitled to all Command Center Revenue, subject to payment by Sprint PCS
to Manager of the Command Center Fee. Manager will be compensated for any sale
and use of Command Center Products and Services in the Service Area after the
Effective Date solely in accordance with Section 10.2.7.5 of this Management
Agreement. Sprint PCS may in the future elect to designate Command Center
Products and Services as Sprint PCS Products and Services or Additional Products
and Services.
 
 
3

--------------------------------------------------------------------------------

 
 
4.             The first sentence of the second paragraph of Section 10.2 is
deleted and replaced with the following:
 
"Billed Revenue" is all customer account activity (e.g., all activity billed,
attributed or otherwise reflected in the customer account) during the calendar
month for which the fees and payments are being calculated (the "Billed Month")
for Sprint PCS Products and Services (including Network Vision Products and
Services, but excluding Prepaid Network Vision Products and Services) related to
all Customer accounts assigned to the Service Area except (i) Outbound Roaming
Fees, (ii) amounts handled separately in this section 10 (including the amounts
in Section 10.2.3 through 10.2.7, 10.4 and 10.8), (iii) amounts collected from
Customers and paid to governmental or regulatory authorities (e.g. Customer
Taxes and USF Charges); and (iv) other amounts identified in this agreement as
not included in Billed Revenue (these amounts being "Manager Accounts"). Prepaid
Revenue (including revenue associated with Prepaid Migrated Accounts and Prepaid
Network Vision Products and Services) and Command Center Revenue are not
included in Billed Revenue.
 
5.             Section 10.2.7.5 is added to the Management Agreement:
 
10.2.7.5 Command Center Fee. Sprint PCS will remit monthly to Manager the
Command Center Fee. The Command Center Fee rates will be updated annually. The
next annual update will occur, if applicable, January 1, 2013.
 
Schedule of Definitions
 
6.             The Schedule of Definitions is revised to including the
following:
 
"Command Center Fee" means the fee payable by Sprint PCS to Manager to
compensate Manager for the data traffic on the Service Area Network generated by
users of Command Center Products and Services.Beginning on the Effective Date,
the Command Center Fee is: (i) a portion of Shared Command Center Revenue based
on the Covered Pop Ratio, less (ii) a portion of amounts payable by Sprint PCS
to third parties or Related Parties for roaming or for network usage by 40
Command Center Customers based on the Covered Pop Ratio. The Parties acknowledge
that 4G network usage will not be initially enabled or tracked for purposes of
subsection (ii) above, however, Sprint PCS reserves the right during the Term to
equitably allocate costs payable by Sprint PCS to third parties or Related
Parties for 4G network usage by Command Center Customers.
 
"Covered Pop Ratio" means the ratio of covered pops in the Service Area Network
compared to the total number of covered pops in the Sprint PCS Network as
determined by Sprint PCS in its sole discretion. The Covered Pop Ratio as of the
Effective Date is 0.80%.
 
 
4

--------------------------------------------------------------------------------

 
 
"Command Center Products and Services" means Sprint branded wireless products
and services designated by Sprint PCS as "Command Center" wherever sold that are
reasonably determined by Sprint PCS to be capable of use or physical location in
the Service Area and which are managed via the Sprint Command Center platform.
 
"Command Center Customer" mean customers that purchase Command Center Products
and Services. Command Center Customers are not included in calculation of Net
Service Fees for purposes of Section 3.2 of the Services Agreement.
 
"Command Center Revenue" means all Command Center Customer account activity
(e.g., all network activity and fees billed, attributed to, derived
from, or otherwise
associated with or reflected in the Command Center Customer account) during the
calendar month for which the activity, fees and payments are being calculated. Command
Center Revenue is determined by Sprint PCS in its sole discretion.
 
"Shared Command Center Revenue" means that portion of Command Center Revenue
which is directly attributable to data traffic on the Service Area Network, as
determined by Sprint PCS. Shared Command Center Revenue includes the following
categories of revenues collected by Sprint PCS from Command Center Customers
relative to Command Center Products and Services: (i) MRCs; (ii) domestic voice,
data and text overages; and (iii) activation, cancellation, suspension and
standby fees. Shared Command Center revenue does not include revenues or fees
which are not directly related to traffic on the Service Area Network, as
determined by Sprint PCS in its sole discretion. The following items or amounts
are not considered Shared Command Center Revenues (without limitation): (i)
amounts payable for premium services; (ii) static IP related fees. (iii) secure
VPN related fees; (iv) amounts payable for professional services; (v) Customer
credits; (vi) write offs; (vii) international usage charges; (viii) amounts
billed to Command Center Customers by Sprint PCS on behalf of third parties for
products or services provided directly by third parties; and (ix) amounts
collected from Customers and paid to governmental or regulatory authorities
(e.g., Customer Taxes and USF Charges, and similar charges, to the extent
applicable).
 
General Provisions
 
7.             Manager and Sprint PCS' Representations. Manager and Sprint PCS
each represents and warrants that its respective execution, delivery and
performance of its obligations described in this Addendum have been duly
authorized by proper action of its governing body and do not and will not
violate any material agreements to which it is a party. Each of Manager and
Sprint PCS also represents and warrants that there are no legal or other claims,
actions, counterclaims, proceedings or suits, at law or in arbitration or
equity, pending or, to its knowledge, threatened against it, its Related
Parties, officers or directors that question or may affect the validity of this
Addendum, the execution and performance of the transactions contemplated by this
Addendum or that party's right or obligation to consummate the transactions
contemplated by this Addendum.
 
 
5

--------------------------------------------------------------------------------

 
 
8.             Counterparts. This Addendum may be executed in one or more
counterparts, including facsimile counterparts, and each executed counterpart
will have the same force and effect as an original instrument as if the parties
to the aggregate counterparts had signed the same instrument. The parties have
caused this Addendum XIV to be executed as of the date first above written.
 
The parties have executed this Addendum XIV as of the Effective Date.
 

 
SPRINT SPECTRUM L.P.
         
By:
/s/ Traci Jovanovic     Name:
Traci Jovanovic
    Title:
Vice President
         
WIRELESSCO, L.P.
         
By:
/s/ Traci Jovanovic     Name:  
Traci Jovanovic
    Title:
Vice President
         
APC PCS,LLC
                 
By:
/s/ Traci Jovanovic     Name:  
Traci Jovanovic
    Title:
Vice President
         
PHILLIECO, L.P.
         
By:
/s/ Traci Jovanovic     Name:  
Traci Jovanovic
    Title:
Vice President

 
 
6

--------------------------------------------------------------------------------

 
 

 
SPRINT COMMUNICATIONS COMPANY L.P.
         
By:
/s/ Traci Jovanovic     Name:
Traci Jovanovic
    Title:
Vice President
         
SHENANDOAHPERSONAL COMMUNICATIONS, LLC (successor in interest to Shenandoah
Personal Communications Company)
         
By:
/s/ Christopher E. French     Name:
Christopher E. French
    Title:
President

 
 
7

--------------------------------------------------------------------------------